Order entered March 18, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00350-CV

                    IN RE STEPHEN AARON BERGENHOLTZ, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-51444-2008

                                              ORDER
       By order dated March 17, 2014 the Court ordered Karla Kimbrell, as official court

reporter of the 380th Judicial District Court, to ensure that the reporter’s record from the trial

court’s February 27, 2015 contempt hearing is filed in this case on or before March 23, 2015. By

letter dated today, Ms. Kimbrell has advised the Court that no payment arrangements have been

made for the reporter’s record. Relator has represented to the Court that he is indigent, citing his

“Affidavit in Support of Respondent’s Motion for Reconsideration of Enforcement by Contempt

Order and Appointment of Receiver” filed in the trial court on March 5, 2015. The Court has not

been advised that a contest has been filed in the trial court. Accordingly, we ORDER Karla

Kimbrell to file, on or before March 23, 2015 either, (1) the reporter’s record or (2) written

verification that a contest has been filed.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE